Citation Nr: 0402570	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  03-02 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of an initial 30 percent rating for 
hypertensive cardiovascular or coronary artery disease.  

2.  The propriety of an initial 10 percent rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Charles I. Cate, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active service from November 1965 to January 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
from July and December 2002 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

Unfortunately, for the reasons explained below, this appeal 
must be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.

Historically, the veteran appealed a March 1999 Board 
decision that denied service connection for hypertension.  
And in February 2000, the United States Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims) 
vacated that decision and remanded the case to the Board.  In 
September 2000 the Board, in turn, found the claim well 
grounded and remanded it to the RO for further development 
and consideration.

A subsequent RO decision in July 2002 granted service 
connection for hypertension and assigned an initial 10 
percent rating effective from September 30, 1997, 
citing 38 C.F.R. § 4.104, Diagnostic Code 7101.  Then a 
December 2002 RO decision also granted service connection for 
hypertensive cardiovascular or coronary artery disease and 
assigned an initial 30 percent rating, also effective from 
September 30, 1997, citing 38 C.F.R. § 4.104, Diagnostic 
Codes 7101 and 7007.  The appeal now concerns the propriety 
of those initial ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).



The criteria for rating diseases of the cardiovascular system 
were amended effective January 12, 1998.  See Schedule for 
Rating Disabilities; The Cardiovascular System, 62 Fed. Reg. 
65,207 (Dec, 11, 1997).  Under the old criteria, 
separate ratings could not be assigned for hypertensive heart 
disease and hypertensive vascular disease.  This was so 
because the criteria for rating one condition overlapped with 
the criteria for rating the other.  See 38 C.F.R. 4.104, 
Diagnostic Code 7007 (1997) (including "sustained diastolic 
hypertension, diastolic 120 or more" as a rating criterion 
for hypertensive heart disease).  Under those circumstances, 
the assignment of separate ratings violated the rule against 
pyramiding.  See 38 C.F.R. 4.14.  Under the new criteria, 
however, elevated diastolic readings are no longer listed as 
a criterion for rating hypertensive heart disease.  
Accordingly, in cases where the new criteria are being 
applied, consideration should be given as to whether separate 
ratings are warranted.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see, too, VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  

The January 2003 Statement of the Case (SOC), however, as 
well as the July 2003 Supplemental SOC (SSOC) cited only the 
criteria that became effective on January 12, 1998, not those 
in effect prior this date.

When the governing laws or regulations change during the 
pendency of an appeal, the most favorable version must be 
applied.  VAOGCPREC 11-97 (Mar. 25, 1997) at 1.  This 
determination depends on the facts of the particular case 
and, therefore, is made on a case-by-case basis.  VAOGCPREC 
11-97 at 2.  But if the amended version is more favorable, 
that provision shall apply only to periods from and after the 
effective date of the amendment, and the prior version shall 
apply to periods preceding the amendment.  VAOGCPREC 03-2000 
(Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (West 1991, a 
liberalizing law shall not be earlier than the effective date 
thereof).  See, too, 38 C.F.R. § 3.114 (2003).



The criteria for evaluating hypertension that were in effect 
prior to January 12, 1998, considered not only diastolic 
blood pressure readings but, for evaluations higher than 10 
percent, also considered the severity of symptoms, i.e., 
definite, moderately severe or severe.  The criteria for 
evaluating hypertension that became effective as of January 
12, 1998, do not consider the subjective criteria of the 
severity of symptoms but consider, in addition to diastolic 
blood pressure readings, systolic blood pressure readings.  

Additionally, prior to January 12, 1998, there were different 
criteria for the evaluation of coronary artery disease, i.e., 
atherosclerotic heart disease and hypertensive cardiovascular 
disease; whereas, effective January 12, 1998, the criteria 
for evaluating these two cardiovascular diseases are the 
same.  

Accordingly, the RO must readjudicate the claims for higher 
initial evaluations under the criteria in effect prior to 
January 12, 1998.  

The Veterans Claims Assistance Act of 2000 (VCAA) also was 
signed into law during the pendency of this appeal, on 
November 9, 2000.  It since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
the implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations essentially eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that a veteran must 
respond to a VCAA notice within 30 days and was misleading 
and detrimental to claimants whose claims were prematurely 
denied short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

Nevertheless, as yet, the veteran and his attorney have not 
been informed of the requirements of the VCAA. 

A December 2000 decision by an Administrative Law Judge (ALJ) 
awarded the veteran Social Security disability benefits, but 
the medical records underlying that award are not on file.  
The duty to assist the veteran includes obtaining these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999) (duty 
to obtain SSA records exist once appellant submitted well 
grounded service connection claim).  

Private clinical records have been obtained from the 
Presbyterian Hospital, the Union Regional Medical Center, and 
the Anson County Hospital.  These records also indicate that 
the physicians who have seen the veteran for evaluation, 
treatment or management of his cardiovascular status are Drs. 
Onime, Iuliano, Edosomwan, and O'Donnell.  Thus, records from 
those physicians should be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Ask the veteran to submit all relevant 
information and evidence, not previously 
submitted, in his possession that is relevant to 
his claims before the Board.  

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his hypertension and 
hypertensive cardiovascular or coronary artery 
disease since his military service.  

Ask him to complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider he 
identifies.  This should include, but is not 
limited to, all records from Drs. Onime, Iuliano, 
Edosomwan, and O'Donnell.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

3.  Contact the Social Security Administration 
(SSA) and obtain all medical records considered by 
that agency in determining the veteran's 
entitlement to Social Security disability 
benefits, as well as copies of any hearing 
transcripts, etc.  

4.  Schedule the veteran for a VA cardiovascular 
examination.  The VA examiner should give his 
medical opinion concerning the current severity of 
the heart condition, including whether:  a) it is 
at least as likely as not the veteran has left 
ventricular dysfunction with an ejection fraction 
of 30 to 50 percent or less than 30 percent.  
Additionally, b) treadmill stress testing should 
be performed to measure his metabolic equivalents 
(METs), and if it cannot be done due to medical 
reasons, an estimation of the level of activity, 
expressed in MET's, must be made by the medical 
examiner that is supported by specific examples.  

Send the claims folder to the VA examiner for a 
review of the veteran's pertinent medical history.  
The examination report must confirm that the 
claims folder was reviewed, and the rationale for 
all diagnoses and opinions expressed should be 
discussed.  

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

5.  The RO must review the claims folder and 
ensure that all notification and development 
required by the VCAA is completed. 

The RO should ensure the veteran has been 
provided adequate written notification as to the 
information and evidence that (1) is necessary to 
substantiate his claim, (2) VA will seek to 
provide, (3) the evidence he is expected to 
provide, and (4) inform him to provide any 
evidence in his possession that pertains to the 
claims that he has not already provided.  
See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); VCAA as codified at 38 U.S.C.A. § 5103(a) 
(West 2002), 38 C.F.R. § 3.159(b) (2003).  See 
also Pelegrini v. Principi, No. 01-944, slip op. 
at 11 through 14 (U.S. Vet. App. Jan. 13, 2004).  

6.  If any development is incomplete, including if 
the VA examiner's medical evaluation report does 
not include the information or opinion requested, 
take corrective action.  38 C.F.R. § 4.2; see also 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the claims in light of the 
additional evidence obtained.  In doing so, 
consider the rating criteria in effect prior to 
January 12, 1998.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, send him and his attorney an SSOC 
and give them an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


